UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6050



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORLANDO DUNCAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-86)


Submitted:   April 14, 2004                 Decided:   April 27, 2004


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Duncan, Appellant Pro Se. Stephen Aubrey West, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Orlando Duncan appeals the district court’s order denying

his motion for return of property.       We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.     See United States v. Duncan, No. CR-02-86

(E.D.N.C. Oct. 30, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -